DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to the amendment filed on 12/10/2021, in which claims 1, 8, and 15 was amended, and claims 1 - 20 was presented for further examination.
3.	Claims 1 – 20 are pending in the application.

Response to Arguments
4.	Applicant’s arguments see pages 8 -10, filed on 12/10/2021, with respect to claims 1 - 20 have been fully considered and are persuasive.  The rejection of claims 1 – 20 has been withdrawn. 

EXAMINER’S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ryan P. McCarthy (Reg. No: 50,636) on 2/2/2022
In the claims:
By Examiner’s amendment, please cancel claims 3, 10, and 17, and amends claims 1, 8, and 15 as follows

receiving a query plan, the query plan comprising at least one set of operators defining a path within the query plan from a leaf node to a root node, each node on the path being representative of an operator in the at least one set of operators, the path corresponding to a field of a table stored within the database system;
providing, an access format and an output count for each operator in the set of operators, the output count of each operator being an estimated number of records output by the operator;  
calculating, for each operator in the set of operators, a set of costs based on the access format and the output count of each operator in the set of operators, the set of costs being calculated beginning with the root node to the leaf node, each cost in the set of costs associated with a data format in a set of data formats, each cost comprising a first segment and a second segment, the first segment indicating a cost of a respective operator to convert an incoming data format to the access format of the respective operator, the second segment indicating a cost based on a set of costs of a parent operator of the respective operator, a conversion cost, and a materialization cost that represents processing power required to store a data record as part of converting the data record from the incoming data format to another data format;
indicating, along the path within the query plan, a first location representing execution of a conversion from a first data format to a second data format, the first location being between a pair of operators selected based on the sets of costs; and


3.	(Cancelled)

8.	(Currently Amended) A non-transitory computer-readable storage medium coupled to one or more processors and having instructions stored thereon which, when executed by the one or more processors, cause the one or more processors to perform operations for optimizing execution of a query plan within a database system, the operations comprising:
receiving a query plan, the query plan comprising at least one set of operators defining a path within the query plan from a leaf node to a root node, each node on the path being representative of an operator in the at least one set of operators, the path corresponding to a field of a table stored within the database system;
providing, an access format and an output count for each operator in the set of operators, the output count of each operator being an estimated number of records output by the operator;  
calculating, for each operator in the set of operators, a set of costs based on the access format and the output count of each operator in the set of operators, the set of costs being calculated beginning with the root node to the leaf node, each cost in the set of costs associated with a data format in a set of data formats, each cost comprising a first segment and a second segment, the first segment indicating a cost of a respective operator to convert an incoming data format to the access format of the respective operator, the second segment indicating a cost based on a set of costs of a parent operator of the respective operator, a conversion cost, and a materialization cost that represents processing power required to store a data record as part of converting the data record from the incoming data format to another data format;
indicating, along the path within the query plan, a first location representing execution of a conversion from a first data format to a second data format, the first location being between a pair of operators selected based on the sets of costs; and
providing the query plan with first location for execution to generate a query result, wherein during execution of the query plan, conversion of data from the first data format to the second data format occurs at the first location.

10.	(Cancelled).

15.	(Currently Amended) A system, comprising:
	a computing device; and
	a computer-readable storage device coupled to the computing device and having instructions stored thereon which, when executed by the computing device, cause the computing device to perform operations for optimizing execution of a query plan within a database system, the operations comprising:
receiving a query plan, the query plan comprising at least one set of operators defining a path within the query plan from a leaf node to a root node, each node on the path being representative of an operator in the at least one set of operators, the path corresponding to a field of a table stored within the database system;
providing, an access format and an output count for each operator in the set of operators, the output count of each operator being an estimated number of records output by the operator;
calculating, for each operator in the set of operators, a set of costs based on the access format and the output count of each operator in the set of operators, the set of costs being calculated beginning with the root node to the leaf node, each cost in the set of costs associated with a data format in a set of data formats, each cost comprising a first segment and a second segment, the first segment indicating a cost of a respective operator to convert an incoming data format to the access format of the respective operator, the second segment indicating a cost based on a set of costs of a parent operator of the respective operator, a conversion cost, and a materialization cost that represents processing power required to store a data record as part of converting the data record from the incoming data format to another data format;
indicating, along the path within the query plan, a first location representing execution of a conversion from a first data format to a second data format, the first location being between a pair of operators selected based on the sets of costs; and
providing the query plan with first location for execution to generate a query result, wherein during execution of the query plan, conversion of data from the first data format to the second data format occurs at the first location.

17.	(Cancelled) 

Reason for Allowance
6.	The following is an examiner’s statement of reasons for allowance: 
The present application has been thoroughly reviewed. Upon searching a variety of databases, the Examiner respectively submits that claims 1 – 2, 4 – 9, 11 – 16, and 18 – 20 (renumbered 1 – 17) are allowed in light of the applicant’s arguments and in light of the prior art made of record.
The present application is directed to method, non-transitory computer-readable medium, and system for optimizing execution of a query plan within a database system. The closest prior art Jeong et al (US 2012/0173515 A1) and Arnold (US 2021/0191942 A1) disclose similar features of optimizing execution of a query plan within a database system. However, Jeong et al (US 2012/0173515 A1) and Arnold (US 2021/0191942 A1), alone, or, in combination, fails to anticipate or render obvious the recited features of  “receiving a query plan, the query plan comprising at least one set of operators defining a path within the query plan from a leaf node to a root node, each node on the path being representative of an operator in the at least one set of operators, the path corresponding to a field of a table stored within the database system; providing, an access format and an output count for each operator in the set of operators, the output count of each operator being an estimated number of records output by the operator;  
calculating, for each operator in the set of operators, a set of costs based on the access format and the output count of each operator in the set of operators, the set of costs being calculated beginning with the root node to the leaf node, each cost in the set of costs associated with a data format in a set of data formats, each cost comprising a first segment and a second segment, the first segment indicating a cost of a respective operator to convert an incoming data format to the access format of the respective operator, the second segment indicating a cost based on a set of costs of a parent operator of the respective operator, a conversion cost, and a materialization cost that represents processing power required to store a data record as part of converting the data record from the incoming data format to another data format; indicating, along the path within the query plan, a first location representing execution of a conversion from a first data format to a second data format, the first location being between a pair of operators selected based on the sets of costs; and providing the query plan with first location for execution to generate a query result, wherein during execution of the query plan, conversion of data from the first data format to the second data format occurs at the first location” in conjunction with other features of the independent and dependent claims are not taught nor suggested by the prior art made of record (See PTO-892 and 1449). Therefore, the pending claims 1 – 2, 4 – 9, 11 – 16, and 18 – 20 (renumbered 1 – 17) are hereby allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUGUSTINE K. OBISESAN whose telephone number is (571)272-2020. The examiner can normally be reached Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUGUSTINE K. OBISESAN/
Primary Examiner
Art Unit 2156



2/10/2022